          Case 1:11-cv-10230-MLW Document 540 Filed 04/22/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

Plaintiffs,                                              No. 11-cv-10230 MLW

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A. SUTHERLAND,
and those similarly situated,
                                                         No. 11-cv-12049 MLW
Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and DOES 1-20,

Defendants.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS
AND PROFIT SHARING PLAN, on behalf of itself, and
JAMES PEHOUSHEK-STANGELAND, and all others similarly
situated,                                            No. 12-cv-11698 MLW

Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.



        THE CENTER FOR CLASS ACTION FAIRNESS’S MOTION TO
 SUBSTITUTE HAMILTON LINCOLN LAW INSTITUTE AS AMICUS CURIAE OR
 ALTERNATIVELY, TO ALLOW WITHDRAWAL OF COMPETITIVE ENTERPRISE
 INSTITUTE AND PARTICIPATION OF HAMILTON LINCOLN LAW INSTITUTE




                                                 1
            Case 1:11-cv-10230-MLW Document 540 Filed 04/22/19 Page 2 of 4




        As of January 31, 2019, the Center for Class Action Fairness (CCAF) is no longer part of the

Competitive Enterprise Institute (CEI). The CCAF has moved to the Hamilton Lincoln Law

Institute (HamLinc), a new Washington D.C. public interest law firm. On behalf of, and with the

assent of CEI’s officers, the undersigned move to substitute CEI with HamLinc as the amicus curiae

in this matter.

        In accordance with Local Rule 7.1(a)(2), counsel for CCAF requested counsel’s position on

this motion via email in a good faith attempt to resolve or narrow the issue. All six plaintiffs firms

and State Street oppose the participation of CCAF in general (whether part of CEI or HamLinc) and

reserve their right to oppose further participation by CCAF, but these parties do not oppose the

substitution of HamLinc for CEI as a technical matter for purposes of the docket. The Special

Master takes no position on the motion. See Certificate of Compliance with Local Rule 7.1(a)(2)

attached hereto.

                        MEMORANDUM IN SUPPORT OF MOTION
        Rule 25(c) contemplates substitution of a party after “an interest is transferred.” While CEI

was not a party, its interest and expertise in class action settlement has transferred to HamLinc. See

“Announcing Hamilton Lincoln Law Institute,” available online at: hlli.org/announcing-hamilton-

lincoln-law-institute/.1 All CCAF attorneys who worked for CEI now work for HamLinc instead,

including the attorneys who have appeared in this case—Theodore H. Frank and M. Frank Bednarz.

        Alternatively, to the extent that Rule 25(c) does not apply to an amicus curiae, this motion may

be construed as a motion by the Competitive Enterprise Institute to withdraw and a motion from

the Hamilton Lincoln Law Institute to appear for the same reasons CEI’s CCAF has previously

articulated. See Dkts. 126 and 515.




        1 See also CEI’s version of this press release, available at: cei.org/content/cei-congratulates-
ted-frank-and-ccaf-launch-hamilton-lincoln-law-institute.



                                                   2
        Case 1:11-cv-10230-MLW Document 540 Filed 04/22/19 Page 3 of 4




       This Court has granted CCAF leave to participate as an amicus in this action several times

when it was still a part of CEI. See Dkts. 172, 401 and 518. This participation should continue

without interruption. CCAF intends to continue providing its perspective to the Court.



       Dated: April 22, 2019
                                              /s/ M. Frank Bednarz
                                              M. Frank Bednarz (BBO No. 676742)
                                              HAMILTON LINCOLN LAW INSTITUTE
                                              CENTER FOR CLASS ACTION FAIRNESS
                                              1145 E Hyde Park Blvd. Unit 3A
                                              Chicago, IL 60615
                                              Telephone: 801-706-2690
                                              Email: frank.bednarz@hlli.org

                                              Theodore H. Frank (pro hac vice)
                                              HAMILTON LINCOLN LAW INSTITUTE
                                              CENTER FOR CLASS ACTION FAIRNESS
                                              1629 K Street NW
                                              Suite 300
                                              Washington, DC 20006
                                              Telephone: 202-331-2263
                                              Email: ted.frank@hlli.org

                                              Gary S. Peeples (pro hac vice)
                                              BURCH, PORTER & JOHNSON, PLLC
                                              130 North Court Avenue
                                              Memphis, TN 38103
                                              Telephone: 901-524-5127
                                              gpeeples@bpjlaw.com

                                              Attorneys for Amicus Curiae Competitive Enterprise Institute
                                                       and
                                              Proposed Amicus Curiae Hamilton Lincoln Law Institute—
                                              Center for Class Action Fairness




                                                 3
         Case 1:11-cv-10230-MLW Document 540 Filed 04/22/19 Page 4 of 4




                  CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(A)(2)

        I certify that on April 17, 2019, CCAF emailed counsel for the parties and counsel for the
Special Master in a good faith effort to narrow or resolve the issues raised in this motion. Counsel
for all six plaintiffs firms and State Street advised that they oppose the participation of CCAF,
HamLinc, and CEI in general and reserve their right to oppose further the participation of CCAF,
but these parties do not oppose the substitution of HamLinc for CEI as a technical matter for
purposes of the docket. Counsel for the Special Master advised that he takes no position on the
motion.


Dated: April 22, 2019

                                               /s/ M. Frank Bednarz
                                               M. Frank Bednarz




                                     CERTIFICATE OF SERVICE

I certify that on April 22, 2019, I served a copy of the forgoing on all counsel of record by filing a
copy via the ECF system.


Dated: April 22, 2019

                                               /s/ M. Frank Bednarz
                                               M. Frank Bednarz




                                                  4
